PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/174,103
Filing Date: 6 Jun 2016
Appellant(s): AMRHEIN et al.



__________________
W. Douglas Hahm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/27/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2015/0131694) in view of Schwiese et al (US 2008/0216960).
Regarding claim 1, Pham discloses a shaping machine (Fig. 13) comprising 
a melting vessel (Fig. 13 #12 crucible/vessel) having an irradiation region (Space within the walls of the crucible/vessel) permeable to an electromagnetic field, the irradiation region (Space within the walls of the crucible/vessel) being formed of an opening in the melting vessel (Fig. 13 #12 crucible/vessel); 
an induction coil (Fig. 13 #18 induction coil) arranged on the melting vessel (Fig. 13 #12 crucible/vessel) for inductively heating a material; 
a shaping cavity (Fig. 13 #14 melting portion); 
and a body (Fig. 13 #22 shield) having a higher magnetic permeability than the melting vessel ([0077] lines 1-3 ---“ Using RF transparent materials (e.g., ceramics) or non-magnetic metals for constructing a body 12 or crucible can result in minimum power loss.” The crucible/vessel is made from RF transparent material, it is inherent that the crucible/vessel will have a lower magnetic permeability than the shield which may be made from a conductive metallic material.), and the body (Fig. 13 #22 shield) is configured to concentrate electromagnetic flux generated by the induction coil onto the irradiation region ([0076]), the body being arranged to overlap the opening forming the irradiation region (Space within the shield) of the melting vessel (Fig. 13 #12 crucible/vessel), and the induction coil (Fig. 13 #18 induction coil) being arranged between the body (Fig. 13 #22 shield) and the irradiation region (Examiner considers the irradiation region to be the space within the shield.); wherein the shaping cavity (Fig. 13 #14 melting portion) is configured to allow the material in the shaping cavity (Fig. 13 #14 melting portion) to cool such that a crystalline solid body is formed, and wherein the induction coil (Fig. 13 #18 induction coil) is arranged between the body (Fig. 13 #22 shield) and the irradiation region (Examiner considers the irradiation region to be the space within the shield.). 
However, Pham does not disclose the body being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
Nonetheless, Schwiese teaches the body (Fig. 2 #6f partial enclosure) being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping machine of Pham by incorporating the partial enclosure as taught by Schwiese for the purpose of concentrating the magnetic field generated by the induction coils. ([0032])
Regarding claim 2, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the body (Fig. 13 #22 shield) extends parallel to a longitudinal axis of the induction coil (Fig. 13 #18 induction coil). (Shown in figure 13)
Regarding claim 3, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the body (Fig. 13 #22 shield) has a length greater than or equal to a length along the longitudinal axis of the induction coil (Fig. 13 #18 induction coil) (Examiner considers this limitation to be met because Applicant does not specify any length along the longitudinal axis of the induction coil.). (Shown in figure 1)	
Regarding claim 5, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 1), and Schwiese further teaches wherein the body (Fig. 2 #s 6e and 6f partial enclosure) has an electrical conductivity lower than an electrical conductivity of the induction coil ([0032] lines 1-5).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shield disclosed by Pham in view of Schwiese by incorporating the material having lower electrical conductivity as taught by Schwiese for the purpose of concentrating the generated field onto the region between the coils. ([0032] lines 7-9)
Regarding claim 6, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 1), and Schwiese further teaches wherein the body (Fig. 2 #s 6e and 6f partial enclosure) is made from a ferrite material ([0032] lines 6-7).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shield disclosed by Pham in view of Schwiese by incorporating the ferrite material as taught by Schwiese for the purpose of concentrating the generated field onto the region between the coils. ([0032] lines 7-9)
Regarding claim 8, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is cylindrical. (Shown in figure 3)
Regarding claim 9, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the opening (Fig. 1 #14 melting portion) in the melting vessel (Fig. 13 #12 crucible/vessel) is an elongated opening extending in a longitudinal direction of the melting vessel (Fig. 1 shows #14 melting portion to be elongated in a longitudinal direction.).
Regarding claim 10, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 9) and Pham further teaches wherein the opening (Fig. 1 #14 melting portion) is a slot (Examiner considers the melting portion to be a slot.).
Regarding claim 11, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein a conductor loop of the induction coil (Fig. 13 #18 induction coil) surrounds the melting vessel (Fig. 13 #12 crucible/vessel). (Shown in figure 1)
Regarding claim 12, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 8) and Pham further teaches wherein the induction coil (Fig. 13 #18 induction coil) and the melting vessel (Fig. 13 #12 crucible/vessel) are arranged concentrically. (Shown in figure 2)
	Regarding claim 13, Pham discloses a method of inductively heating and crystalline hardening, a material, the method comprising: 
providing a melting vessel (Fig. 13 #12 crucible/vessel) having an irradiation region (Space within the walls of the crucible/vessel) permeable to an electromagnetic field, the irradiation region (Space within the shield) being formed of an opening in the melting vessel (Fig. 13 #12 crucible/vessel);
arranging the material in the melting vessel ([0070] lines 1-4), 
and inductively heating the material by an induction coil (Fig. 13 #18 induction coil) ([0072] lines 16-18); 
and cooling the material in a shaping cavity such that a crystalline solid body is formed ([0075] lines 5-7), 
4wherein the providing of the melting vessel (Fig. 13 #12 crucible/vessel) includes arranging a body (Fig. 13 #22 shield) having a higher magnetic permeability than the melting vessel ([0077] lines 1-3 ---“ Using RF transparent materials (e.g., ceramics) or non-magnetic metals for constructing a body 12 or crucible can result in minimum power loss.” The crucible/vessel is made from RF transparent material, it is inherent that the crucible/vessel will have a lower magnetic permeability than the shield which may be made from a conductive metallic material.), and configuring the body (Fig. 13 #22 shield) to concentrate electromagnetic flux generated by the induction coil onto the irradiation region ([0076]) in an overlapping relationship with the irradiation region (Space within the shield), wherein the providing of the melting vessel (Fig. 13 #12 crucible/vessel) further includes arranging the induction coil (Fig. 13 #18 induction coil) between the body (Fig. 13 #22 shield) and the irradiation region (Space within the shield).
However, Pham does not disclose wherein the providing of the melting vessel further includes arranging the induction coil between the body and the irradiation region such that the body overlaps the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
Nonetheless, Schwiese teaches the body (Fig. 2 #6f partial enclosure) being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping machine of Pham by incorporating the partial enclosure as taught by Schwiese for the purpose of concentrating the magnetic field generated by the induction coils. ([0032])
Regarding claim 7, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 13), and Pham further teaches wherein the material is a metal ([0021] lines 1-3).
Regarding claim 14, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches further comprising transporting the material into the cavity (Fig. 13 #14 melting portion) after inductively heating, and prior to hardening ([0072] lines 1-4).
Regarding claim 15, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches wherein the arranging of the material comprises arranging material in a form of a cylindrical ingot (The shaping vessel of the prior art is cylindrically shaped and the material will take the shape of this vessel after being melted and cooled.).
Regarding claim 16, Pham discloses a method of using an arrangement comprising a melting vessel and an induction coil arranged on the melting vessel to treat a material, the method comprising: 
providing the melting vessel (Fig. 13 #12 crucible/vessel) with an irradiation region (Space within the shield) permeable to an electromagnetic field the irradiation region (Space within the shield) being formed of an opening in the melting vessel (Fig. 13 #12 crucible/vessel); 
arranging a body (Fig. 13 #22 shield) having a higher magnetic permeability than the melting vessel ([0077] lines 1-3 ---“ Using RF transparent materials (e.g., ceramics) or non-magnetic metals for constructing a body 12 or crucible can result in minimum power loss.” The crucible/vessel is made from RF transparent material, it is inherent that the crucible/vessel will have a lower magnetic permeability than the shield which may be made from a conductive metallic material.) in an overlapping relationship with the irradiation region (Space within the shield) such that the body overlaps the opening forming the irradiation region of the melting vessel; 
arranging the induction coil (Fig. 13 #18 induction coil) between the body (Fig. 13 #22 shield) and the irradiation region (Space within the shield) and configuring the body (Fig. 13 #22 shield) to concentrate electromagnetic flux generated by the induction coil onto the irradiation region ([0076]); 
and inductively heating ([0072] lines 16-18), and crystalline hardening of the material by the arrangement (Fig. 16 shows the amount of time needed and at what temperature the ingot is allowed to cool to form a crystalline structure within the ingot.).
However, Pham does not disclose wherein the providing of the melting vessel further includes arranging the induction coil between the body and the irradiation region such that the body overlaps the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
Nonetheless, Schwiese teaches the body (Fig. 2 #6f partial enclosure) being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using of Pham by incorporating the partial enclosure as taught by Schwiese for the purpose of concentrating the magnetic field generated by the induction coils. ([0032])
Regarding claim 17, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the induction coil (Fig. 13 #18 induction coil) is configured to inductively melt the material ([0072] lines 16-18).
Regarding claim 19, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 6), and Schwiese further teaches wherein the body (Fig. 2 #s 6e partial enclosure) is made from a soft- magnetic ferrite material ([0032] lines 6-7).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shield disclosed by Pham in view of Schwiese by incorporating the ferrite material as taught by Schwiese for the purpose of concentrating the generated field onto the region between the coils. ([0032] lines 7-9)
Regarding claim 20, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 11), and Pham further teaches wherein the conductor loop is one of a plurality of conductor loops of the induction coil (Fig. 13 #18 induction coil) all surrounding the melting vessel (Fig. 1 shows the inductor coil having a plurality of loops.).
Regarding claim 21, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches wherein the inductively heating the material by an induction coil (Fig. 13 #18 induction coil) comprises melting the material ([0072] lines 16-18).
Regarding claim 22, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 16), and Pham further teaches wherein the inductively heating the material comprises melting the material ([0072] lines 16-18).
Regarding claim 23, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) further has a vessel body (Shown in the figure below), the irradiation region of the melting vessel having a higher magnetic permeability than the vessel body of the melting vessel (The irradiation region of the melting vessel is open space which will have a higher permeability than that of the vessel body.).

    PNG
    media_image2.png
    460
    434
    media_image2.png
    Greyscale

Regarding claim 24, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is formed of a wall (Fig. 13 #12 crucible/vessel has walls.) surrounding a melting cavity (The melting cavity is the space within Fig. 13 #22 shield), the opening forming the irradiation region (Space within the shield) extending through the wall of the melting vessel (Fig. 13 #12 crucible/vessel) to allow an exterior of the melting vessel (Fig. 13 #12 crucible/vessel) to communicate with the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) for allowing radiation to enter the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) of the melting vessel. 
Regarding claim 25, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is formed of a wall (Fig. 13 #12 crucible/vessel has walls.) surrounding a melting cavity (The melting cavity is a space within Fig. 13 #22 shield), the opening forming the irradiation region (The space within the shield.) extending through the wall of the melting vessel (Fig. 13 #12 crucible/vessel) to allow an exterior of the melting vessel (Fig. 13 #12 crucible/vessel) to communicate with the melting cavity (The melting cavity is a space within Fig. 13 #22 shield) for allowing radiation to enter the melting cavity (The melting cavity is a space within Fig. 13 #22 shield) of the melting vessel. 
Regarding claim 26, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 16), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is formed of a wall (Fig. 13 #12 crucible/vessel has walls.) surrounding a melting cavity (The melting cavity is a space within Fig. 13 #22 shield), the opening forming the irradiation region (The space within the shield.) extending through the wall of the melting vessel (Fig. 13 #12 crucible/vessel) to allow an exterior of the melting vessel (Fig. 13 #12 crucible/vessel) to communicate with the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) for allowing radiation to enter the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) of the melting vessel. 
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2015/0131694) in view of Schwiese et al (US 2008/0216960) as applied to claim 1, further in view of Horman  et al (US 3,413,432).
Regarding claim 4, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), but does not disclose wherein the body (Fig. 13 #22 shield) is in the form of a yoke. 
Nonetheless, Horman teaches the body is in the form of a yoke (Fig. 1 #6 yoke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Pham in view of Schwiese by incorporating the U-shape of the yoke (body) as taught by Horman for the purpose of concentrating the magnetic field. (Col. 2 lines 66-68)
Regarding claim 18, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 4), but does not disclose wherein the yoke has a U-shaped profile with an opening facing towards the melting vessel.
Nonetheless, Horman teaches wherein the yoke (Fig. 1 #6 yoke) has a U-shaped profile with an opening facing towards the melting vessel (Shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Pham in view of Schwiese by incorporating the U-shape of the yoke (body) as taught by Horman for the purpose of concentrating the magnetic field. (Col. 2 lines 66-68)

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the body being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel…” The specification does not disclose the body being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel. Examiner considers this limitation to be new matter. 

(2) Response to Argument
Arguments towards the 112(a) rejection of claim 1 is moot because the 112(a) rejection of claim 1 has been withdrawn.

With respect to Appellant Arguments toward independent claims 1, 13, and 18 rejected under 35 U.S.C. 103:
Appellant argues, on page 6, that the Pham reference does not teach or suggest a body arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel. 
Examiner responds that the Pham reference teaches all of the essential structural limitations, those structures being the induction coil (Fig. 13 #18 induction coil), shaping cavity (Fig. 13 #14 melting portion), body (Fig. 13 #22 shield), and melting vessel (Fig. 13 #12 crucible). Furthermore, Pham teaches in para. [0080] that the body (Fig. 13 #22 shield) may include openings or spaces therein, and/or be positioned at different locations relative to the induction source 18 and/or body 12, and is not limited to a solid structure positioned substantially therearound. 
Schwiese teaches a partial enclosure (Fig. 2 #6f partial enclosure) which a skilled artisan would use to modify the shield of Pham. The combination of Pham and Schwiese teaches a body which partially covers the melting vessel, in effect overlapping the opening forming the irradiation region of the melting vessel without surrounding the melting vessel..

    PNG
    media_image3.png
    524
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    534
    673
    media_image4.png
    Greyscale


Appellant argues, on page 7 that nothing in the Schwiese reference suggests arranging or configuring such a body so as to overlap an opening in a melting vessel without surrounding the melting vessel.
Examiner responds that Appellant is performing a piecemeal analysis of the prior art and not considering them in combination. Secondary reference Schwiese alone is not relied upon to teach a body overlapping an opening in a melting vessel without surrounding the melting vessel. Pham and Schwiese combined teaches this limitation. Pham teaches a body overlapping an opening in a melting vessel. Schwiese teaches the modification of the body (in one or two pieces), as suggested by Pham in para. [0080], to partially enclose the heating zone. The combination of Pham and Schwiese teaches a melting vessel partially enclosed in the heating zone by the body.
Appellant argues that the modification of Pham with the teachings of Schwiese would render Pham unsatisfactory for its intended purpose.
Examiner responds nothing in the prior art would suggest that emissions would not be substantially be reduced by the combination of Pham and Schwiese. Pham in para. [0080] teaches that modifications, which correspond with the configuration of the partial enclosure of Schwiese, are possible and would not interfere with the intended purpose of the shield.
Appellant argues, on page 7, that there is no reason provided in either the primary Pham reference or the secondary Schwiese reference for arranging the remaining portion of the shield to overlap an opening in the melting vessel. 
Examiner responds that Appellant is performing a piecemeal analysis of the prior art and not considering them in combination. Pham teaches a shield, which can be modified, surrounding induction coils and the melting vessel. Schwiese teaches a partial enclosure covering induction coils. Modifying the shape of the shield of Pham to conform with the shape of the partial enclosure of Schwiese would result in a shield that partially covers both the induction coil and the melting vessel. Pham teaches, in para. [0080] that the shield can be modified to be formed of one or more plates, opening, or spaces therein.  

With respect to Appellant Arguments toward dependent claims 24-26 rejected under 35 U.S.C. 103:

Appellant argues does not teach a melting vessel having an irradiation region in the form of an opening extending through a wall surrounding a melting cavity.
Examiner responds that Pham does teach melting vessel (#12 crucible) having an irradiation region in the form of an opening extending through a wall surrounding a melting cavity. Examiner’s interpretation of the melting cavity still allows for the melting vessel to have space where material may be melted. Pham teaches walls that surround a portion of the melting cavity. See the drawing below.

    PNG
    media_image5.png
    600
    691
    media_image5.png
    Greyscale




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/JOEL M ATTEY/Primary Examiner, Art Unit 3763

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.